[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                MAY 11 2000
                        ________________________
                                                             THOMAS K. KAHN
                                                                  CLERK
                              No. 99-12642
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 99-00039-CV-JEC-1


JAMES COATES,

                                                        Petitioner-Appellant,

     versus


THOMAS BYRD,
ATTORNEY GENERAL FOR THE
STATE OF GEORGIA,

                                                        Respondents-Appellees.

                       __________________________

              Appeal from the United States District Court for the
                         Northern District of Georgia
                        _________________________

                                (May 11, 2000)

Before EDMONDSON, CARNES and HULL, Circuit Judges.
PER CURIAM:

       James Coates filed an application for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The district court denied his application on 28 U.S.C. § 2243 statute

of limitations grounds, and he appeals that denial. As explained in Murray v. United

States, 145 F.3d 1249, 1250-51 (11th Cir. 1998), we are limited in our review to the

issue specified in the certificate of appealability.1 That issue is whether the time limit

for filing Coates’ federal habeas application was tolled during the ninety-day period

following the Georgia Supreme Court's refusal to review the state trial court's denial

of his petition for collateral relief. In other words, did the section 2244(d)(1) calendar

run during the ninety-day period in which Coates could have (but did not) file in the

United States Supreme Court a petition for a writ of certiorari from the denial of state

collateral relief.2




       1
         The Respondent’s argument that the district court improperly granted a
certificate of appealability on a non-constitutional issue is foreclosed by our recent
decision in Henry v. Department of Corrections, 197 F.3d 1361, 1364-65 (11th Cir.
1999).
       2
          We see no point in detailing the procedural facts of this case. Suffice it to say
that if the running of the statute of limitations was tolled during the ninety-day period
in which Coates could have filed a certiorari petition in the United States Supreme
Court, his section 2254 application in federal district court was timely filed. If the
statute of limitations was not tolled during that period, then Coates’ section 2254
application was not timely filed.
                                            2
       In Rhine v. Boone, 182 F.3d 1153 (10th Cir. 1999), the Tenth Circuit was faced

with the issue of whether the actual filing of a petition for a writ of certiorari in the

United States Supreme Court following the denial of collateral relief in the state courts

tolled the running of the statute of limitations. The Tenth Circuit looked to the

language of 28 U.S.C. § 2244(d)(2), which is the provision applicable to tolling during

state collateral proceedings, and contrasted it with the language of section 2244(d)(1),

which is the provision applicable to tolling during direct appeal. Id. at 1155-56. The

statute specifies that during direct appeal the tolling lasts until (or more accurately, the

limitations period begins to run from) “the date on which the judgment became final

by the conclusion of direct review or the expiration of the time for seeking such

review.” See 28 U.S.C. § 2244(d)(1)(A). By contrast, the tolling during state

collateral review occurs only while the application for “State post-conviction or other

collateral review ... is pending.” See 28 U.S.C. § 2244(d)(2).

       As the Tenth Circuit explained in Rhine, the difference in the wording of the

two provisions is significant. A judgment does not become “final by the conclusion

of direct review or by the expiration of the time for seeking such review,” see 28

U.S.C. § 2244(d)(1)(A), until the Supreme Court has had an opportunity to review the

case or the time for seeking review has expired. See Rhine, 182 F.3d at 1156; cf.

Griffith v. Kentucky, 479 U.S. 314, 321 n.6, 107 S. Ct. 708, 712 n.6 (1987) (defining



                                             3
a state conviction as “final” for retroactivity doctrine purposes when the availability

of direct appeal has been exhausted, including the denial of a certiorari petition by the

United States Supreme Court or the expiration of time for seeking such review). On

the other hand, an application “for State post-conviction or other collateral review ...

is pending,” 28 U.S.C. § 2244(d)(2), only so long as the case is in the state courts. See

Rhine, 182 F.3d at 1156. “A petition for writ of certiorari to the United States

Supreme Court is simply not an application for state [court] review of any kind; it is

neither an application for state post-conviction review nor an application for other

state collateral review.” Id. Likewise, the exhaustion of state remedies, which is a

prerequisite to federal habeas review, does not require a prisoner to seek certiorari

review in the Supreme Court of the state courts’ denial of his state collateral petition.

See id. The Fifth Circuit reached the same conclusion about this issue as did the

Tenth Circuit, and for the same reasons. See Ott v. Johnson, 192 F.3d 510, 513 (5th

Cir. 1999).

       We agree with the Tenth and Fifth Circuits that the time during which a petition

for writ of certiorari is pending, or could have been filed, following the denial of

collateral relief in the state courts, is not to be subtracted from the running of time for

28 U.S.C. § 2244(d)(1) statute of limitations purposes.

       AFFIRMED.



                                            4
5